Norton, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
The plaintiff in this action seeks to recover compensation from the county of Yuba for the damage which he sustained by reason . of the unskillful treatment he received from the Resident Physician, and the insufficient and unwholesome food and other necessaries sup- 6 plied him while in the County Hospital as an indigent sick person.
A demurrer to the complaint was sustained by the Court below, and from the judgment the plaintiff has appealed.
The plaintiff insists that the county is required by law to provide for its indigent sick in a suitable manner, and is liable to an action for the misfeasance of its employés. No case has been cited to us in which such an action has been sustained; nor do we think this action can be sustained upon principle. Private corporations and *115municipal corporations may be liable for the acts of their employes, of whom they have the appointment and supervision, and when the duty to be performed is for the benefit of the corporation. But a quasi corporation, like a county, is not liable for the acts of officers or employés which it appoints in the exercise of a portion of the sovereign power of the State, by the requirements of a public law, and simply for the public benefit, and for a purpose from which the county, as a corporation, derives no benefit. (Fowle v. The Common Council of Alexandria, 3 Pet. 398; The Mayor, etc., of N. Y. v. Bailey, 3 Hill, 531, and cases cited by Senator Hand at pp. 447, 448.)
Judgment affirmed.